Title: To Thomas Jefferson from William C. C. Claiborne, 25 February 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir, 
                  New-Orleans Feby 25th. 1804.
               
               Mr. Isaac Briggs and Mr. Robert Williams are now in this City, and propose taking their passage (by Water) for the Seat of Government in two or three Days. I cannot omit so favorable an opportunity to write you an unofficial and private Letter.—The causes which induce these Gentlemen to leave Natchez, they will themselves explain. I do sincerely regret the excuse for their departure, but under existing circumstances their presence in the Missisippi Territory could be of no public service. I believe the Register (Mr. Turner) has not used all that diligence in registering Claims, which his Duty enjoined, and that on this account, the Commissioners found themselves unable to proceed to Business;—But on this point, Mr. Williams can inform you more particularly.—
               Since my private Letter of the 5th. of Feby, every thing here, has remained in tranquility; Except it be, the Intrigues of a small but aspiring Party, who wish to raise to the Office of Governor of lower Louisiana a Gentleman who (in their opinion) would be disposed to confer on each and every of them, some official favours.—This Party supposing that I might (possibly) be in the way of their favorite candidate, have endeavoured to render me personally unpopular, but failing in this Object, they have recently reported (as a certainty) that the confidence of the President in me, was either lost or considerably diminished, for I would shortly be superseded as Governor of lower Louisiana.—Some of my Creole friends (Natives of the Province) who have heard this Rumor, express great regret for my misfortunes;—I find, that when a Spanish Governor of Louisiana was superseded, a more lucrative or higher office was given him, unless indeed he had lost the confidence of his Government, and it being now reported and believed, that I am order’ed to Natchez, the Impression is said to be general, that I am in disgrace.—
               It is true, that the incessant Toil and anxiety of Mind, which I have experienced since my residence in this City, united with the heavy Expences attending House keeping, & an opinion (I entertained) that Congress would observe great œconomy in the Salaries allowed to Territorial officers, had obscured to my view, many of the charms, which others see in the office of permanent Governor of lower Louisiana, and that another Appointment had appeared to me, more elligible.—
               But I must confess Sir, that the Confidence of the present Administration, is to me an inestimable Treasure, and therefore it is, that the Reports, (or rather the Impressions) of the Day, have Occasioned me some Inquietude.—I fear, however, I was wrong in introducing this subject, and I must offer you an Apology. My feelings led me imperceptibly on—And the Topic being introduced, I could not sooner restrain my Pen.—
               Mr. Briggs and Mr. Williams will be enabled to give you much Information concerning Louisiana, & the Interests & Wishes of the Inhabitants.—I find, that a complete Representative Government would be most pleasing to the French Inhabitants—they have been encouraged by Mr. Laussat to expect similar political privileges to the Citizens of the United States, and I believe very little part of an independent state, would equal the expectations which are formed; and yet I find, that the greatest advocates for a complete Representative Government in lower Louisiana, entertain serious doubts as to the capacity of the people to govern themselves.
               The inhabitants of West-Florida, I understand, are becoming restless under the Spanish Government; some late Taxes which are imposed, have excited great Clamour, and the wish is general, that the U. States may speedily take possession of that District.
               Accept I pray you, my best wishes for a continuance of your private and public happiness.
               I am Dear Sir, With great Respect Your faithful friend
               
                  William C. C. Claiborne 
               
            